DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on September 15, 2022 is acknowledged.

Specification
A new title is required that is clearly indicative of the ELECTED invention to which the claims are directed. 
The following title is suggested:  --METHOD FOR MANUFACTURING A PACKAGE CIRCUIT STRUCTURE--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,024,203 to Lai with U.S. Patent Application 2015/0327362 to Maeda for claim 11.
Regarding claim 1, Lai discloses a method for manufacturing a package circuit structure comprising: providing a multilayer circuit board (10) comprising an opening area (15, see Fig. 1) extending from a first side of the multilayer circuit board to a second side of the multilayer circuit board facing away from the first side along a thickness direction, and a metal portion (122/124 or 16) corresponding to a bottom of the opening area to support the opening area (15); removing the opening area to form an opening, wherein a bottom of the opening is sealed by the metal portion (see Fig. 3); installing an electronic component (17) in the opening, wherein the electronic component is carried by the metal portion (16/122/124) and electrically connected to the multilayer circuit board; and packaging the electronic component (see Fig. 8).
Regarding claim 3, Lai disclose no wiring is provided in the opening area, the multilayer circuit board further comprises two solder masks (15/26) on opposite sides of the multilayer circuit board along the thickness direction respectively, the opening area is exposed from the solder mask on the first side (see Fig. 8).
Regarding claim 4, Lai discloses providing a core board (10)comprising a first metal foil (13), an inner dielectric layer (11), and a second metal foil (12) stacked in that order along a thickness direction; forming an inner circuit board by performing a circuit manufacturing technology on the core board, wherein the first metal foil correspondingly forms a first inner wiring layer, the second metal foil correspondingly forms a second inner wiring layer, the first inner wiring layer is electrically connected to the second inner wiring layer, the first inner wiring layer comprises a metal portion (see Fig. 1); forming a first outer circuit board (21/23)  on the first inner wiring layer, and forming a second outer circuit board (22/24) on the second inner wiring layer, wherein the first outer circuit board comprises a first outer dielectric layer combined with the first inner wiring layer and a first outer wiring layer formed on a side of the first outer dielectric layer facing away from the inner circuit board, the second outer circuit board comprises a second outer dielectric layer combined with the second inner wiring layer and a second outer wiring layer formed on a side of the second outer dielectric layer facing away from the inner circuit board (see Fig. 6); and forming a solder mask (25/26) on each of a side of the first outer circuit board facing away from the inner circuit board and a side of the second outer circuit board facing away from the inner circuit board (see Fig. 8).
Regarding claims 5 and 6, Lai discloses the second inner wiring layer comprises a first gap (see Figs. 2-3) corresponding to the metal portion, and a size of the first gap is greater than a size of the metal portion (16).
Regarding claim 11, Lai discloses a width of the opening decreases from the first side of the multilayer circuit board toward the second side of the multilayer circuit board (inherence because the opening is formed by laser see Col. 2, line 46 and Maeda disclose that hole/opening 63 formed by laser having the slop see Fig. 1 and Par. 68).
Regarding claim 12, Lai discloses forming an insulating layer (21) on the first side of the multilayer circuit board, wherein the insulating fills the opening and covers the electronic component (see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of U.S. Patent 10,103,113 to Ko et al.
Lai does not disclose the limitation of claim 2, Ko et al teach the steps of: forming a protective film (170) on each of the first side of the multilayer circuit board and the second side of the multilayer circuit board (see Fig. 2c), wherein the opening area is exposed from the protective film on the first side of the multilayer circuit board; after removing the opening area to form the opening, further comprising: removing the protective films (see Fig. 2f) for protecting structural element of circuit board (see Col. 2, lines 30-38).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Lai by utilizing the protecting film on both surface of the circuit board as taught by Ko et al for protecting structural elements of the circuit board that not being removed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lai.
Lai does not disclose the insulating layer (21) is formed by injection molding.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to choose any desired method for applying the insulating layer to the circuit board, since Applicants have not disclosed that the specifics method of injection molding, solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the lamination process disclosed by Lai.


Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their general method of forming a circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/October 22, 2022 		                                           Primary Examiner, Art Unit 3729